DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on May 21, 2021 is acknowledged. Claims 1, 4-7, 9-10, 12, and 14-15 are pending in this application. Claims 1, 4-7, and 12 are amended. Claims 14-15 are new. Claims 2-3, 8, 11, and 13 have been cancelled.  All pending claims are under examination in this application. 
The Examiner thanks Applicant for correcting and acknowledging a typographical error of the claim numbers rejected.  The Examiner has corrected said error in this office action. 

Withdrawn Objections/Rejections
 Claim Rejections - 35 USC § 112
The rejection of claim 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends in view of Applicant’s cancellation of the claim.   

Maintained Rejections/Objections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9-10, 12,  and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 1020160146007 A; translation provided) in view of Song et al. (KR 1020120129474; translation provided). 

The composition comprises 0.1-50% by weight of the extract (page 6). 
Shin does not disclose the use of red ginseng. 
Song discloses a pharmaceutical compositions comprising an extract of red ginseng for treating and preventing inflammatory diseases including bronchial asthma (a respiratory disease) (abstract).
The composition comprises 0.1-50% weight based on the total weight of the combination (page 5). 
As noted each reference (Shin and Song) disclose their composition comprises 0.1-50% of their respective extracts in their compositions, therefore, it would be reasonable to prepare a combined compositions utilizing both extracts in a composition having a ratio within the recited range. 
Both references disclose an ethanolic extract, which is a C2 alcohol. 
Regarding claim 4, both references disclose obtaining the basic extract, neither discloses the source of the extract, however, the components of a plant are the body, stem, root, and flower, therefore, and it would necessarily have to be obtained from one of the recited sources. 
Regarding claim 5, the ginseng is obtained from 3-8 year old ginseng (abstract), obtained by the panax species, Panax quinquefolia and Panax notoginseng, are recited. 
Regarding claims 6-7 and 14-15, the claims are "[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 9-10, the formulations can be prepared as a tablet in a health functional food (Shin, pages 6-7; Song, page 5).
Regarding claim 12, each reference discloses its composition can be utilized for the treatment of respiratory inflammatory disease. 
It would have been obvious to one of ordinary skill in the art prior the effective filing date of the invention to have to combine the pharmaceutical compositions of Shin and Song to treat respiratory inflammatory disease since both references are drawn to the same field of endeavor. It has been held that combinations of two or more compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is to be used for the very same purpose. In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Neither Shin nor Song provide a hint or suggestion that Salvai plebeian R.Br. and red ginseng can be combined with other herbal extracts.  The synergistic effects of the claimed combined herb extract is unpredicted and unexpected by the disclosures. 
  Applicant has not identified and a review of the specification does not provide what effects are alleged to be unpredicted and unexpected. Each reference, Shin and Song disclose advantages and predictions to therapeutic effects of their respective extracts, particularly that they are both effective against treating and preventing respiratory diseases, therefore, it has been held that combinations of two or more compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art. 
 Applicant is invited to provide evidence of a synergistic unexpected result for the claimed combination within the claimed ratio. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615